IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


WILLIAM HORNE,                              :
                                            :
                         Plaintiff,         :
                                            :
                  v.                        :     C.A. No. 12268-VCS
                                            :
OPTIMISCORP, a Delaware corporation,        :
                                            :
                         Defendant.         :




                         MEMORANDUM OPINION


                       Date Submitted: February 16, 2017
                         Date Decided: March 3, 2017




Bruce E. Jameson, Esquire and Eric J. Juray, Esquire of Prickett, Jones & Elliott,
P.A., Wilmington, Delaware, Attorneys for Plaintiff.

John G. Harris, Esquire of Berger Harris LLP, Wilmington, Attorney for Defendant.




SLIGHTS, Vice Chancellor
      Plaintiff William Horne (“Horne”) is a former officer of Defendant

OptimisCorp (or the “Company”). He has initiated this action pursuant to 8 Del. C.

§ 145(c) to recover indemnification for (1) all fees and expenses he incurred for the

successful defense of the case captioned OptimisCorp v. Waite, C.A. No. 8773-VCP

(Del. Ch.)1 and (2) his fees on fees and expenses incurred in the prosecution of this

action.

      OptimisCorp, along with its controlling stockholder, Alan Morelli

(“Morelli”), filed the underlying action against several defendants, including Horne,

and alleged various claims relating to the decision of the Company’s Board of

Directors (the “Board”) to remove Morelli as CEO of the Company. The litigation

was intense and featured active pre-trial motion practice, including discovery-related

and case dispositive motions. The discovery was likewise extensive, including over

thirty depositions. The case was tried over six days in February 2015. The court’s

213-page Trial Opinion determined that plaintiffs had failed to prove any of their

claims against Horne and entered judgment in his favor. The Supreme Court

affirmed by order dated April 25, 2016.2




1
  See OptimisCorp v. Waite, 2015 WL 5147038, at *2 (Del. Ch. Aug. 26, 2015) (decision
after trial, hereinafter the “Trial Opinion”).
2
 Transmittal Aff. of Eric J. Juray in Supp. of Pl. William Horne’s Opening Br. in Supp. of
his Mot. for Summ. J. (“Juray Aff.”) Ex. D.

                                            1
        The Company opposes Horne’s demand for indemnification. Specifically, the

Company contends that certain of the claims in the underlying litigation did not arise

by reason of Horne’s service as an officer of the Company and also that certain of

the fees charged by Horne’s counsel are unreasonable. Horne disagrees and seeks

summary judgment on his claims for: (i) fees and expenses incurred in successfully

defending the underlying litigation, (ii) fees and expenses incurred prosecuting this

action, and (iii) pre- and post-judgment interest on all amounts. For the reasons that

follow, the motion is GRANTED.

                                I. BACKGROUND

     A. The Parties

        OptimisCorp is a privately held Delaware corporation with its principal place

of business in Pacific Palisades, California.3 It provides physical therapy services

and develops software to support physical therapy practices.4         Horne became

OptimisCorp’s CFO in 2008.5 He was terminated as CFO on May 13, 2013.6 Horne




3
  Def. OptimisCorp’s Answer and Affirmative Defenses to Pl.’s Verified Compl. for
Indemnification (“Answer”) ¶ 3.
4
    OptimisCorp, 2015 WL 5147038, at *1.
5
    Answer ¶¶ 1–2.
6
    Answer ¶ 2.

                                           2
owns 167,668 shares of the Company’s stock, or less than 1% of the outstanding

shares.7

      B. The Underlying Litigation

          The three plaintiffs in the underlying litigation were OptimisCorp, Morelli

and Analog Ventures, LLC, a California LLC managed by Morelli that holds many

of his OptimisCorp shares (collectively the “Morelli Plaintiffs”).8         With the

exception of a brief period from October 20, 2012 through March 21, 2013, Morelli

has always been the Company’s CEO and Chairman of its Board of Directors.9

Morelli “claim[ed] to be the victim of a vast conspiracy that undermined his

authority and attempted to seize control of OptimisCorp from him.”10 The other

defendants in the underlying litigation were John Waite (“Waite”), William Atkins

(“Atkins”) and Gregory Smith (“Smith”) (collectively the “Director Defendants”).

The Director Defendants jointly owned a physical therapy company known as

Rancho Physical Therapy, Inc. (“Rancho”), which they sold to OptimisCorp in an




7
    OptimisCorp, 2015 WL 5147038, at *3.
8
    Id. at *2.
9
 Id. at *2, *26. The Court in the Trial Opinion noted that even during the period from
October 20, 2012 through March 21, 2013, Morelli’s status as CEO was merely
“uncertain.” Id. at *2.
10
     Id. at *26.

                                           3
all-stock transaction in 2007.11      Horne has never been an officer, director or

employee of Rancho.

          The sordid factual background that gave rise to the underlying litigation was

described in considerable detail in the Trial Opinion. My focus here is on the facts

necessary to inform the indemnification analysis. In September 2012, a Company

employee reported to Waite that she and Morelli had engaged in a sexual relationship

over a period of time and that she believed Morelli had sexually harassed her.12 This

report prompted a series of responses from Horne and the Director Defendants that

ultimately led to Morelli’s removal as CEO. In the underlying litigation, Morelli

contended that the defendants had been looking to remove him for years and that the

reported sexual misconduct with an employee was merely a pretext to allow the

defendants to seize to control of the Company.13 He alleged that the defendants

bribed and coaxed the female employee to make a false claim of sexual harassment

as the first step of their plan and then initiated a bogus investigation of the report to

provide cover for the challenge they knew would follow his removal as CEO.14




11
     Id. at *3.
12
     Id. at *41.
13
     Id. at *52 n.466.
14
     Id. at *41.

                                            4
           In the Trial Opinion, the Court summarized Horne’s very limited involvement

in the sexual harassment investigation and subsequent attempt to remove Morelli as

CEO. In essence, Horne gave statements to lawyers charged with leading the

investigation and pointed out to the lawyers that a stockholders agreement would

have to be amended if the Board decided to remove Morelli in order to prevent

Morelli from simply replacing the majority of directors as controlling stockholder

and then reinstating himself as CEO.15 When the Board met to consider Morelli’s

removal, Horne was not present and did not otherwise participate.16

           The Board removed Morelli as CEO on October 20, 2012. He soon after

initiated an action pursuant to 8 Del. C. § 225 seeking a declaration that he was

invalidly removed.17 That action settled on March 21, 2013, with Morelli being

restored as CEO.18 Horne was terminated shortly thereafter on May 10, 2013.19

           The underlying litigation was initiated on August 5, 2013. As noted, the

complaint (the “Morelli Complaint”) alleged in seven counts that Horne and the



15
  Id. at *80. By virtue of a stockholders agreement, Morelli had the right to designate five
of the nine directors, and therefore controlled the Board and the Company. Id. at *52 n.466.
16
     Id. at *73.
17
     Id.
18
     Id. at *53.
19
     Id.

                                             5
Director Defendants (and many others) bribed the female employee to make a false

claim of sexual harassment as a pretext to remove Morelli as CEO:20

              Counts 1 and 2 alleged that Horne breached his fiduciary duties

                to the Company, with one count seeking injunctive relief and the

                other damages;

              Counts 3 and 4 alleged that Horne breached the stockholders

                agreement in undefined ways, with one count seeking injunctive

                relief and the other damages;

              Counts 5 and 6 alleged that Horne tortiously interfered with

                unidentified “third parties, including the Company’s existing and

                prospective employees, consultants, vendors, business partners

                and financing sources,” with one count seeking injunctive relief

                and the other damages.21

The parties dispute whether Count 7 purported to state a claim against Horne, but it

is clear that the allegations there are directed only against the “Rancho Defendants”

which the Morelli Complaint (at ¶ 2) defines not to include Horne.




20
     Juray Aff. Ex. A (Morelli Complaint) at ¶¶ 18, 20.
21
     Id. at ¶¶ 38–58.

                                              6
           While the Morelli Complaint named Horne in several counts, the claims

actually presented against Horne during the six-day trial were much more limited.22

Indeed, the trial court recounted how the Plaintiffs had either abandoned or waived

nine of the claims they alleged in the Morelli Complaint.23 As to Horne, the court

noted that the primary claim prosecuted against him at trial was that he aided and

abetted the Director Defendants in their alleged breaches of fiduciary duty.24 The

Trial Opinion characterized the Plaintiffs’ claims as “a shifting target and impossible

to defend against without enormous expense”25 and rejected each claim against




22
   While not expedited, the litigation schedule was tightly managed by the court and
relatively compressed. As noted, the discovery and motion practice was extensive. See e.g.
OptimisCorp v. Waite, C.A. No. 8773-VCP, at 23, 75 (Del. Ch. Aug. 16, 2013)
(TRANSCRIPT); OptimisCorp v. Waite, 2015 WL 357675, at *3 (Del. Ch. Jan. 28, 2015);
OptimisCorp, 2015 WL 5147038, at *21.
23
     OptimisCorp, 2015 WL 5147038, at *55.
24
     Id.
25
   OptimisCorp, 2015 WL 5147038, at *55. The Trial Opinion also noted disturbing
conduct on the part of Morelli that threatened the integrity of the trial process and
consumed much time and expense during the litigation, including witness tampering and
procuring false testimony. Id. at *8–20, n.146.

                                             7
Horne out of hand.26 The Supreme Court affirmed by Order dated April 25, 2016,

noting that the litigation involved “complicated and unusual facts.”27

      C. Procedural History

         Horne filed his Verified Complaint for advancement and indemnification on

April 27, 2016. He filed the motion for summary judgment sub judice on August 17,

2016. In his motion, Horne seeks a declaration that he is entitled to mandatory

indemnification for all fees and expenses he incurred in the underlying litigation and

for “fees on fees” incurred in his prosecution of this action. Defendant opposes the

motion on limited grounds, meaning it acknowledges that Horne is entitled to some

indemnification but not all that he seeks in this action. First, Defendant contends

that Horne was not sued in all respects in the underlying action by reason of the fact

that he was an officer of OptimisCorp. Second, it argues that some of the fees

incurred by Horne in the underlying litigation were for work performed in advancing

positions that benefited other defendants who do not have indemnification rights.

Finally, it contends that it is entitled to discovery to allow it to challenge whether



26
   The Trial Opinion addressed each claim against Horne seriatim, including conspiracy,
Id. at *57–59; breach of fiduciary duty, Id. at *63, 71; breach of contract, Id. at *73
(indicating that the breach of contract theory was “unexplained by Plaintiffs”); tortious
interference, Id. at *77; and aiding and abetting, Id. at *80.
27
     OptimisCorp v. Waite, 2016 WL 2585871, at *1 (Del. 2016).



                                            8
Plaintiff’s counsel fees are reasonable. In reply, Horne argues that Defendant has

avoided its mandatory indemnification obligations long enough and that he is

entitled to full indemnification for every penny he seeks. I agree.

                               II. LEGAL ANALYSIS

     A. Summary Judgment and Indemnification

       “A ruling on indemnification is . . . appropriate at the summary judgment stage

where there are no material factual disputes germane to indemnification and the

moving party is entitled to judgment as a matter of law.”28 “The party opposing

summary judgment . . . may not rest upon the mere allegations or denials contained

in its pleadings, but must offer, by affidavit or other admissible evidence, specific

facts showing that there is a genuine issue for trial.”29 This burden upon the party

opposing summary judgment is particularly appropriate when a non-moving

defendant is resisting a claim for mandatory indemnification under 8 Del. C. § 145(c)

because the ultimate burden of proof is on the defendant corporation to prove that

the indemnitee is not entitled to indemnification.30


28
  Xu Hong Bin v. Heckmann Corp., 2010 WL 187018, at *1 (Del. Ch. Jan. 8, 2010);
Perconti v. Thornton Oil Corp., 2002 WL 982419, at *2 (Del. Ch. May 3, 2002).
29
  Jackson Walker L.L.P. v. Spira Footwear, Inc., 2008 WL 2487256, at *3 (Del. Ch.
June 23, 2008).
30
   Stockman v. Heartland Indus. P’rs, L.P., 2009 WL 2096213, at *13 (Del. Ch. July 14,
2009) (citing VonFeldt v. Stifel Fin. Corp., 1999 WL 413393, at *3 (Del. Ch. June 11,
1999)) (“Although a plaintiff generally bears the burden of pleading all elements of her
claim, in the case of a mandatory indemnification provision, the burden rests on the party
                                            9
       Under 8 Del. C. § 145(c):

       To the extent that a present or former director or officer of a corporation
       has been successful on the merits or otherwise in defense of any action,
       suit or proceeding referred to in subsections (a) and (b) of this section,
       or in defense of any claim, issue or matter therein, such person shall be
       indemnified against expenses (including attorneys' fees) actually and
       reasonably incurred by such person in connection therewith. (Emphasis
       added).

In determining whether Horne is entitled to mandatory indemnification under

§ 145(c), the Court’s focus is narrowly upon the outcome of the underlying action;

it is neither fair nor efficient for the Court to facilitate prolonged and expensive

discovery into the facts of the underlying litigation or to revisit the reasons for the

results achieved there.31 Having said this, the reference in § 145(c) to §§ 145 (a) and




from whom indemnification is sought to prove that indemnification is not required.”);
O’Brien v. IAC/Interactive Corp., 2010 WL 3385798, at *5 (Del. Ch. Aug. 27, 2010), aff’d,
26 A.3d 174 (Del. 2011) (“When dealing with a mandatory indemnification provision such
as the one here, ‘the burden rests on the party from whom indemnification is sought to
prove that indemnification is not required.’ The party seeking indemnification, however,
must prove that the amount of indemnification sought is reasonable.”) (internal citations
omitted).
31
   See Hermelin v. K-V Pharm. Co., 54 A.3d 1093, 1107–08 (Del. Ch. 2012); VonFeldt v.
Stifel Fin. Corp., 714 A.2d 79, 84 (Del. 1998) (holding that courts interpreting Delaware’s
indemnification statute should “eschew [a] narrow construction of the statute” that fails to
promote the policy of encouraging qualified men and women to serve corporations without
fear of ruinous legal fees); DeLucca v. KKAT Mgmt., L.L.C., 2006 WL 224058, at *7 (Del.
Ch. Jan. 23, 2006) (holding that courts should interpret “indemnification contracts to
provide coverage when that is reasonable”); Blankenship v. Alpha Appalachia Hldgs., Inc.,
2015 WL 3408255, at *17 (Del. Ch. May 28, 2015) (holding that where any uncertainty
exists, the Court should grant indemnification because “the public policy of Delaware . . .
supports resolving ambiguity in favor of indemnification.”).

                                            10
(b) makes clear that, as a threshold matter, the Court must inquire into whether Horne

was sued “by reason of the fact that [he] is or was a director [or] officer [of

OptimisCorp]. . . .” The Court must then review the outcome of the underlying

litigation in a general sense to determine if Horne was successful there. Finally, the

Court must review the fees and expenses for which he is seeking indemnification to

confirm that the amounts are reasonable.32

      B. Horne Defended Claims Brought Against Him By Reason of the Fact
         That He Was an Officer of OptimisCorp

           The “by reason of the fact” standard, stated in §§ 145(a) and (b), and

incorporated by reference in § 145(c), “is interpreted broadly and in favor of

indemnification and advancement.”33 “[I]f there is a nexus or causal connection

between any of the underlying proceedings . . . and one’s official corporate capacity,

those proceedings are ‘by reason of the fact’ that one was a corporate officer, without

regard to one’s motivation for engaging in that conduct.”34 The claims asserted

against Horne in the underlying litigation easily meet this standard.




32
  Delphi Easter P’rs Ltd. P’ship v. Spectacular P’rs, Inc., 1993 WL 328079, at *9 (Del.
Ch. Aug. 6, 1993).
33
   Pontone v. Milso Indus. Corp., 100 A.3d 1023, 1050-51 (Del. Ch. 2014) (internal
citations omitted).
34
     Id.

                                          11
         Little analysis is required to conclude that the breach of fiduciary duty claims

asserted against Horne relate to his service as an officer of OptimisCorp. Any

fiduciary duty Horne owed to the company arose from his position as CFO. The two

breach of fiduciary duty claims tried against Horne were that he (1) undermined the

Company’s strategic plan and (2) attempted to gain control of OptimisCorp by

ambush.35 Horne was successful in his defense of those claims and is entitled to

indemnification.

         The Morelli Plaintiffs also alleged that Horne, while CFO, acted in concert

 with the Director Defendants improperly to remove Morelli as CEO under false

 pretenses.36 They styled this claim as conspiracy or, alternatively, aiding and

 abetting breaches of fiduciary duty. These claims, as pled and as prosecuted, clearly

 arose by reason of Horne’s position as CFO.            The trial court dismissed the

 conspiracy claim as a sanction for the Morelli Plaintiffs’ litigation misconduct.37 In

 the alternative, the court held that the claim failed either because it was not viable

 as a matter of law or because the plaintiffs failed to meet their burden of proof.38 In




35
     OptimisCorp, 2015 WL 5147038, at *59.
36
     Id. at *58.
37
     Id. at *20–21.
38
     Id. at *57–59.

                                             12
 any event, Horne was successful in his defense of the claim and is entitled to

 indemnification.

           The aiding and abetting claim was also premised on the alleged concerted

 effort among officers and directors to oust Morelli as CEO.39 The trial court made

 it clear that these claims, as related to Horne, arose from his conduct as CFO40;

 indeed, in at least one respect, the trial Court held that Horne’s conduct giving rise

 to the aiding and abetting claim was consistent with his fiduciary duties.41 I need

 not parse through the claims in any more detail than this; Horne clearly is entitled

 to mandatory indemnification for his successful defense of the non-contract claims

 asserted against him.42

           In addition to fiduciary duty, aiding abetting and conspiracy claims, the

Morelli Plaintiffs also asserted breach of contract claims against Horne arising from




39
  “[T]he test for stating an aiding and abetting claim is a stringent one, turning on proof of
scienter—a plaintiff must prove: (1) the existence of a fiduciary relationship, (2) a breach
of the fiduciary’s duty and (3) knowing participation in that breach by the non-fiduciary.”
Allied Capital Corp. v. GC-Sun Hldgs., L.P., 910 A.2d 1020, 1039 (Del. Ch. 2006).
40
     OptimisCorp, 2015 WL 5147038, at *80.
41
     Id.
42
   Zaman v. Amedeo Hldgs., Inc., 2008 WL 2168397, at *24 (Del. Ch. May 23, 2008) (“In
that regard, I find no reason to pick apart the case and only award partial indemnification.
The [complaint] pled that the [indemnitees] were at the center of a wide-ranging conspiracy
to injure [the controlling stockholder and his company]. . . .”).

                                             13
alleged breaches of a stockholders agreement to which Horne was a party.43 But

the theories of liability actually prosecuted against Horne were very much “moving

targets,”44 and ultimately the trial court was left to observe with respect to the breach

of contract claim that “[h]ow [Horne] breached the Stockholders Agreement [was]

unexplained by Plaintiffs.”45 Moreover, even if the Morelli Plaintiffs had actually

prosecuted their breach of contract claim against Horne, I would still conclude that

the claim fell within the “by reason of the fact” standard because the alleged breach

of contract—Horne’s advising the Company’s counsel that the removal of Morelli

as CEO would require an amendment to the stockholders agreement—was

determined by the trial court to be an act taken in compliance with Horne’s fiduciary

duties as an officer of the Company.46 Horne was successful in his defense of the

claim because the Morelli Plaintiffs chose not to prosecute it against him.47 He is

entitled to indemnification.



43
     OptimisCorp, 2015 WL 5147038, at *73.
44
     Id. at *55.
45
     Id. at *73.
46
     Id. at *80.
47
  Similarly, there is no indication the claims that Horne breached the implied covenant of
good faith and fair dealing, tortiously interfered with contract or engaged in actionable
wrongdoing after he left OptimisCorp were ever meaningfully developed in discovery or
prosecuted at trial. Id. at *75–77. There can be no argument, therefore, that Horne is not
entitled to indemnification with respect to his defense of these claims.

                                             14
      C. Horne’s Fees Are Reasonable

         When determining whether fees are reasonable under Section 145(c), the court

considers whether: (1) the expenses were actually paid or incurred, (2) the services

were in good faith thought prudent and appropriate by competent counsel, and

(3) the rates or charges were comparable to those charged in similar circumstances.48

The Company does not dispute that Horne incurred fees. Nor does the Company

challenge the rates charged by Horne’s counsel. Instead, the Company challenges

certain strategic decisions made by Horne’s counsel during the underlying litigation,

including the decision to rely upon a witness declaration that was later deemed to be

unreliable and the decision to depose a witness who Defendant alleges did not

provide relevant testimony, both of which Defendant alleges “were the product of

meritless litigation strategies that Horne abandoned prior to trial, but not before

racking up considerable expense.”49 The Company’s invitation to nitpick counsel’s

strategic decisions in this hotly litigated case where Horne ultimately prevailed on

every claim is offered with little grace.




48
     O’Brien, 2010 WL 3385798, at *5 (citing Delphi Easter P’rs, 1993 WL 328079, at *9).
49
     Def.’s Answering Br. 31.

                                            15
         This court will review litigation strategy decisions only if they are

“unmistakably unreasonable” and constitute “clear abuse.”50 The Company has

fallen well short of making this showing. Nor has the Company justified its requests

for discovery into the fees or that the Court engage in a line-by-line review of

counsel’s bill.51 Given the complexity of the issues, the duration and scope of

discovery, the extensive pre-trial motion practice and the lengths to which Horne

was forced to go to defend himself—a trial and post-trial appeal—it is clear that the

requested fees are reasonable on their face.

         Finally, I reject the Company’s contention that Horne’s counsel engaged in

work for the benefit of other defendants. While it is true that some of the work

undertaken by Horne’s counsel ultimately did benefit all defendants,52 that work was




50
  DeLucca v. KKAT Mgmt., L.L.C., 2006 WL 224058, *16 n.42 (Del. Ch. Jan. 23, 2006).
See also Salaman v. Nat’l Media Corp., 1994 WL 465535, at *3 (Del. Super. Ct. July 22,
1994) (“Furthermore, Delaware Courts do not second-guess counsel’s judgment on tactical
decisions, even when, in retrospect, their decisions prove to have been incorrect.”).
51
   Blank Rome, LLP v. Vendel, 2003 WL 21801179, at *8–9 (Del. Ch. Aug. 5, 2003)
(rejecting alleged requirement of line-item review); Aveta Inc. v. Bengoa, 2010 WL
3221823, at *6 (Del. Ch. Aug. 13, 2010) (determining the reasonableness of amounts
sought “does not require that this Court examine individually each time entry and
disbursement”).
52
     OptimisCorp, 2015 WL 5147038, at *3.

                                            16
not performed for the purpose of benefiting other defendants and no other defendant

was billed for any work performed by Horne’s counsel.53

                                   III. CONCLUSION
         Based on the foregoing, I am satisfied that Horne is entitled to summary

judgment in his favor for: (1) legal fees and expenses incurred in the underlying

litigation in the amount of $1,797,820.22; (2) the legal fees and expenses he has

incurred in connection with the prosecution of this indemnification action; 54 and

(3) prejudgment and post-judgment (simple) interest at the legal rate.55

         IT IS SO ORDERED.




53
     See Aff. of Bruce E. Jameson in Supp. of Pl. William Horne’s Mot. for Summ. J. ¶¶ 2,
5.
54
   Counsel shall submit an affidavit with a billing statement setting forth the amount of
“fees on fees” sought by Horne along with a conforming final judgment, with notice as to
form, within 20 days. “Unless [defense] counsel [] produces their own billing records in
full in support of an argument the [Plaintiff’s] bills are too high, I shall consider the amount
sought [by Horne for “fees on fees”] to be reasonable. In objecting to the fee, [the
Company] and [its] counsel should remember that it is more time-consuming to clean up
the pizza thrown at a wall than it is to throw it.” Auriga Capital Corp. v. Gatz Props., LLC,
40 A.3d 839, 882 (Del. Ch. 2012).
55
  Sr. Hous. Capital, LLC v. SHP Sr. Hous. Fund, LLC, 2013 WL 1955012, at *44 n.393
(Del. Ch. May 13, 2013).

                                              17